Citation Nr: 1128118	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-30  960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for a claimed left ankle sprain.

2.  Entitlement to service connection for claimed sinus infections.

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected hiatal hernia with gastroesophageal reflux disease (GERD) and gastritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.  

In April 2009, the RO granted service connection for gastritis secondary to the service-connected hiatal hernia with GERD; however, it was considered part of the evaluation for hiatal hernia with GERD.  The RO increased the evaluation for the overall service-connected gastrointestinal disability to 10 percent, effective from the date of the grant of service connection.  

Since the Veteran is presumed to be seeking the maximum available rating for his service-connected disability, the claim for a higher disability rating for hiatal hernia with GERD and gastritis, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented testimony at a hearing held at the RO in November 2008.  The transcript has been associated with the claims folder.

The Veteran withdrew his claim for an evaluation in excess of 10 percent for the service-connected anxiety disorder and the claim of service connection for inguinal lymphadenopathy, dehydration, posttraumatic stress disorder and alcohol dependency.   See statements received in December 2007 and June2009.  As such, these matters are no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran is shown to have been treated for a left ankle sprain during service, but there is no currently demonstrated left ankle disability that had its clinical onset during the Veteran's period of active service.   

3.  The Veteran is shown to have been treated for sinus infections during service, but there is no currently demonstrated disability manifested by sinus infections that had its clinical onset during service.  

4.  The service-connected hiatal hernia with GERD and gastritis is productive of only mild functional impairment; findings of chronic gastritis with multiple small eroded or ulcerated areas and symptoms or hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health are not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by the residuals of left ankle sprain due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The Veteran does not have a disability manifested by sinus infections due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for the assignment of an initial evaluation in excess of 10 percent disabling for the service-connected hiatal hernia with GERD and gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.114 including Diagnostic Codes 7307, 7346 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim pertaining to hiatal hernia with GERD and gastritis arises from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA complied with notification responsibilities with regard to the service connection claims in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Notice pursuant to the Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post service VA records, the transcript from the November 2008 RO hearing, and reports of VA examination.  He has not identified any other evidence that needs to be obtained.  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran asserts that he suffers from the residuals of a left ankle sprain and recurrent sinus infections that were manifested during service.   

In this regard, the service treatment records contain notations of complaints of head and nasal congestion, as well as headaches and a runny nose.  He was variously diagnosed with upper respiratory infections.  Sinus infections were diagnosed in June 2002 and June 2003.  

The Veteran was treated for left ankle sprain in March 2003 during service.   The X-ray studies were negative.  There were no further complaints referable to the left ankle in service.

The mere fact that the Veteran was treated for a left ankle sprain and two sinus infections in service is not enough to establish that chronic left ankle and sinus conditions manifested during service.  See 38 C.F.R. § 3.303(b).   

Post-service, the Veteran has not been treated for or diagnosed with left ankle sprain or a disability manifested by sinus infections.  Notably, upon VA examination in November 2006, the examiner found no symptoms of chronic sinusitis or left ankle sprain.  The sprain was considered healed and completely resolved with no sequela.  Similarly, the examiner found no sequela of sinusitis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   

Therefore, without a current diagnosis of residual disability due to a left ankle sprain or sinus infections, the Veteran lacks the evidence necessary to substantiate the claims for service connection.

To the extent that the Veteran may be asserting that he had continued or ongoing problems with his left ankle and sinusitis since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, these current assertions are found to be inconsistent with earlier and more probative statements made by the Veteran in connection with medical care rendered after service.  Id.  

There have been no complaints or treatment for left ankle sprain or sinus infections since the Veteran's discharge from service.  

Although the Veteran asserts having left ankle stiffness and recurrent sinus infections that are related to his period of military service, his statements alone do not constitute competent evidence of a medical nexus as only those medically trained are competent to diagnose a condition and identify likely etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the preponderance of the evidence is against the claims and the appeals involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Historically, service connection was awarded for hiatal hernia with GERD in a March 2007 rating decision.  An initial noncompensable evaluation was assigned effective in September 2006.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

In April 2009, the RO awarded service connection for gastritis as secondary to the service-connected hiatal hernia with GERD.   The RO reclassified the disability as hiatal hernia with GERD and gastritis and assigned a 10 percent rating retroactive to the original grant of service connection.  The claim remains in appellate status.  AB, supra.

At the outset the Board would note that 38 C.F.R. § 4.113 states that diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  

Consequently, coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Hence, the ratings under diagnostic codes 7301 to 7329, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  

Here, the Board finds that the hiatal hernia is the predominant disability.

The Veteran's hiatal hernia has been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7307-7346, as 10 percent disabling.  

Under Diagnostic Code 7307, a 10 percent rating is assigned for chronic gastritis with small nodual lesions and symptoms.  A 30 percent evaluation is assigned for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7346, a 10 percent rating is assigned for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

Based on its review of the medical evidence, the Board finds that an initial rating in excess of 10 percent is not warranted under Diagnostic Codes 7307 or 7346.  38 C.F.R. §§ 4.7, 4.114.  

The Board has also considered evaluating the service-connected hiatal hernia with GERD and gastritis under other possibly applicable Diagnostic Codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds none that would avail the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  

The pertinent medical evidence includes the VA outpatient treatment records, testimony of the Veteran, and reports of VA examination in 2006 and 2009. 

In this regard, upon VA examination in November 2006, the Veteran denied having symptoms of gastritis, but identified symptoms of GERD with upper, mid-abdominal discomfort and reflux, mostly at night.  He was on Prevacid 30 milligrams.  The Veteran reported having reflux often and no longer drinking alcohol and eating acidic, spicy and fatty foods.  He denied hemoptysis, melena, and hematochezia.   

The Veteran's abdomen was soft, non-tender, with no organomegaly, masses, tenderness or hernias.  

The Veteran's hiatal hernia with GERD was considered to cause mild functional impairment.  Alcohol induced gastritis was considered resolved at that juncture, with no functional limitations.  

The VA outpatient treatment records dated in 2007 and 2009 do contain complaints of nausea and vomiting, as well as abdominal pain and reflux when lying down.  There was also evidence of gastritis.  

However, the gastrointestinal work-up was negative on multiple occasions, to include February 2008, March 2008 and April 2009.  

An esophagogastroduodenoscopy (EGD) was negative in June 2007.  A computerized tomography of the abdomen dated in March 2007 was also negative.

Upon VA examination in January 2009, the Veteran complained of epigastric pain every two weeks, as well as constant nausea and reflux when laying down approximately three times per week.  He denied having hematemesis or melena.  He also denied having dysphagia for liquids or solid foods or pyrosis.  The Veteran did not report radiating epigastric pain.  

Gastritis and GERD were considered to cause mild functional impairment.  The Veteran worked full-time with only a report missed one and half weeks of work in the past six months.

In light of these findings, there is no basis for assignment of an initial evaluation in excess of 10 percent, to include "staged" ratings, as there has been no objective evidence of chronic gastritis with multiple small eroded or ulcerated areas and symptoms or hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114; See Fenderson, supra.   

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the RO has previously denied a claim for TDIU, which the Veteran did not appeal.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

However, that aside, there is no objective evidence of unemployability due to the service-connected hiatal hernia with GERD and gastritis.  The Veteran was employed full-time as of the last VA examination in 2009 and thus, a TDIU rating would not be warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  

The Board finds that the record does not reflect that the service-connected hiatal hernia with GERD and gastritis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

There is nothing in the record to distinguish the Veteran's case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

While the Veteran reported losing one and a half weeks of work in a six month period during VA examination in 2009, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, as the Veteran's disability picture is contemplated by the rating schedule 
referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 


ORDER

Service connection for the claimed residuals of a left ankle sprain is denied.

Service connection for a disability manifested by sinus infections is denied.

An increased, initial evaluation in excess of 10 percent for the service-connected hiatal hernia with GERD and gastritis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


